UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment 1 þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended September 30, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-31199 U.S. RARE EARTHS, INC. (Exact name of registrant as specified in its charter) Nevada 87-0638338 (State or other jurisdiction of incorporation) (IRS Employer File Number) 5600 Tennyson Parkway, Suite 190, Plano, Texas (Address of principal executive offices) (zip code) (972)-294-7116 (Registrant's telephone number, including area code) (Former name or former address, if changed since last report) Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.þ YesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§ 232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).þYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler o Acceleratedfiler o Non-acceleratedfiler o Smallerreportingcompany þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).oYesþNo As of November 14, 2013, the Company had 32,140,167 shares of common stock granted, subject to adjustment based on the terms of the Settlement Agreement discussed in Item 1, Legal Proceedings. EXPLANATORY NOTE This Amendment No. 1 on Form 10-Q/A amends and restates the quarterly report on Form 10-Q of U.S. Rare Earths, Inc. (the “Company”) for the quarter ended September 30, 2013, as originally filed with the Securities and Exchange Commission (“SEC”) on November 15, 2013. We refer to the quarterly report on Form 10-Q as filed on November 15, 2013 as the “Original Filing.” This Form 10-Q/A is being filed to restate the Company’s consolidated financial statements in Item 1 in their entirety and related disclosures (including Management’s Discussion and Analysis of Financial Condition and Results of Operations in Item 2) for the period ended September 30, 2013. As more fully described in Note 1 to the consolidated financial statements, in connection with the preliminary preparation of our audited financial statements for the fiscal year ended December 31, 2013, we determined that certain previously issued financial statements contained non-cash errors. We have evaluated the impact of these errors under the SEC’s authoritative guidance on materiality and determined that the impact of those errors, individually and in the aggregate, on prior period financial statements was material. On March 17, 2014, after discussions with our independent public accounting firm and legal counsel, the Audit Committee of the Company’s Board of Directors met and concluded that we should restate our unaudited interim financial statements for the period ended September 30, 2013 to correct the previously identified errors. Based on that determination, this Form 10-Q/A presents revised financial information that reflects the impact of the correction of these errors on our prior period financial statements. Although this Form 10-Q/A supersedes the Original Filing in its entirety, this Form 10-Q/A only amends and restates Item 1 and certain provisions of Item 2 and Item 4 of Part I as a result of and to reflect the restatements, as well as immaterial conforming changes to other Items. No other information in the original filing is amended hereby. While the foregoing items have been updated, this amended report does not reflect any other events occurring after the original filing. In addition, currently dated certifications from our Chief Executive Officer and Chief Financial Officer, as required by Sections 302 and 906 of the Sarbanes-Oxley Act of 2002, are attached to this Form 10-Q/A as Exhibits 31.1, 31.2, 32.1 and 32.2, respectively. No other changes have been made to the Form 10-Q. This Amendment does not reflect events that have occurred after the November 14, 2013, the filing date of the Original Filing, or modify or update the disclosures presented therein, except to reflect the amendment described above. TABLE OF CONTENTS Heading Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements 2 Consolidated Balance Sheets – September 30, 2013 and December 31, 2012 (audited) 2 Consolidated Statements of Operations – Three and nine months ended September 30, 2013 and 2012 3 Consolidated Statements of Cash Flows – Nine months ended September 30, 2013 and 2012 4 Notes to Financial Statements 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 27 PART II - OTHER INFORMATION Item 1. Legal Proceedings 27 Item1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 3. Defaults Upon Senior Securities 37 Item 4. Mine Safety Disclosure 37 Item 5. Other Information 37 Item 6. Exhibits 37 Signatures 38 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS The statements contained in this amended Quarterly Report of U.S. Rare Earths, Inc. (the “Company”), that are not historical facts are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934 (“Exchange Act”). These forward-looking statements are identified as any statement that does not relate strictly to historical or current facts. Statements using words such as “may,” “could,” “should,” “expect,” “plan,” “project,” “strategy,” “forecast,” “intend,” “anticipate,” “believe,” “estimate,” “predict,” “potential,” “pursue,” “target,” “continue,” or similar expressions help identify forward-looking statements. The forward-looking statements contained in this amended Quarterly Report are largely based on our expectations, which reflect estimates and assumptions made by our management. These estimates and assumptions reflect our best judgment based on currently known operational and market conditions and other factors. Although we believe such estimates and assumptions to be reasonable, they are inherently uncertain and involve a number of risks and uncertainties that are beyond our control. In addition, management’s assumptions about future events may prove to be inaccurate. Management cautions all readers that the forward-looking statements contained in this amended Quarterly Report are not guarantees of future performance, and management cannot assure any reader that such statements will be realized or the forward-looking events and circumstances will in fact occur. The Company’s actual results may differ materially from those anticipated, estimated, projected or expected by management. When considering forward-looking statements, please read “Item 1A. Risk Factors” and “Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations” included herein and the same captions in the Company’s Annual Report on Form 10-K for the year ended December 31, 2012, which is incorporated by reference. 1 PART I. FINANCIAL INFORMATION Item 1.Financial Statements U.S. RARE EARTHS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS September 30, December 31, ASSETS (Restated) (Audited) CURRENT ASSETS: Cash $ $ Accounts receivable, less allowance for doubtful accounts of $28,428 and $47,255, respectively Other current assets - Total current assets EQUIPMENT, NET OTHER ASSETS: Mineral properties TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Accounts payable and accrued expenses-related party Accrued compensation-officers Accrued interest - Derivative liability - option - Total current liabilities LONG-TERM DEBT: Note payable-related party - Convertible debentures- related party - Total liabilities COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' DEFICIT: Preferred stock; 10,000,000 shares authorized, outstanding, respectively - - Common stock; 100,000,000 shares authorized, at $0.00001 par value, 30,012,168 and 27,628,366 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these consolidated financial statements. 2 U.S. RARE EARTHS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended, Nine Months Ended, September 30, 2013 September 30, 2012 September 30, 2013 September 30, 2012 REVENUES (Restated) (Restated) Advertising revenues $ Total revenue Cost of revenues Gross margin OPERATING EXPENSES Selling, general and administrative expenses Exploration expense Total operating expenses (Loss) from operations ) OTHER INCOME (EXPENSE) Interest income 1 17 1 Interest expense ) Loss on debt settlement ) - ) - Loss on legal settlement - - ) - Gain (loss) on derivative liability option - ) - Loss on stock repurchase - Other income (expense) - - Total other income (expense) (LOSS) BEFORE INCOME TAXES ) INCOME TAX EXPENSE - Net (loss) $ ) $ ) $ ) $ ) PER SHARE DATA: BASIC AND DILUTED (LOSS) PER SHARE $ ) $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING - BASIC AND DILUTED The accompanying notes are an integral part of these consolidated financial statements. 3 U.S. RARE EARTHS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS Nine Months Ended, September 30, 2013 September 30, 2012 OPERATING ACTIVITIES: (Restated) Net loss $ ) $ ) Adjustments to Reconcile Net Loss to Net Cash Used by Operating Activities: Depreciation and amortization Common stock and warrants issued for services Common stock and warrants issued for liabilities - Loss on derivative liability- option - Loss on debt settlement - Loss on legal settlement Changes in Operating Assets and Liabilities: Accounts receivable Other current assets and receivables ) ) Accounts payable and accrued expenses ) ) Accrued compensation - officers ) - Accrued interest ) - Net cash (used in) operating activities ) ) INVESTING ACTIVITIES: Purchase of fixed assets ) - Net cash (used in) investing activities ) - FINANCING ACTIVITIES: Proceeds from the sale of common stock and warrants Proceeds from note payable- related party - Repurchase of common stock ) - Proceeds from convertible debenture - Repayment note payable- related party - ) Net cash provided by (used in) financing activities (DECREASE) IN CASH ) CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ $ Supplemental Cash Flow Disclosures: Cash paid for: Interest expense $
